Citation Nr: 1507963	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


REMAND

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  In a July 2011 statement he indicated that he was tested for hearing loss at issued hearing aids at a VA medical facility.  His initial claim identified the facility as the VA Medical Center (VAMC) in Newington.  The August 2011 VA examination also indicates a hearing loss evaluation at VAMC Newington.  However, these records are not contained in either the physical, or electronic, version of the claims file.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  Obtain complete copies of the all of Veteran's VA audiology records from VAMC Newington and associate them in the record.  

2.  After completing the above action, and any other development as may be indicated by as a consequence of the actions taken above, the issues on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

